Citation Nr: 0022492	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-41 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied service 
connection for TMJ syndrome.  In December 1993, the veteran 
submitted a notice of disagreement with the RO's decision.  A 
statement of the case was issued in October 1995, and the 
veteran submitted a substantive appeal to the RO in November 
1995.  The Atlanta, Georgia, RO currently has jurisdiction 
over the case.

As discussed below, the claim for service connection for TMJ 
syndrome is being remanded because it is well grounded and 
additional development is needed.


FINDING OF FACT

The claim of entitlement to service connection for TMJ 
syndrome is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for TMJ 
syndrome is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98. 

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the veteran is currently diagnosed as having TMJ 
syndrome.  He maintains that he suffered decompression 
injuries during service in 1973 and 1988 and suffered trauma 
to his jaw in an automobile accident in 1989.  On VA dental 
examination in December 1994, in the summary section the 
examiner stated that the veteran had "received multiple 
treatment by our clinic for a rather severe injury suffered 
while in the military in 1988."  Concerning the veteran's 
dental problem, in November 1995 S.K. Rogers, D.M.D. reported 
that he could "only conclude that something happened to [the 
veteran] while he was in the desert."  Accordingly, the 
Board finds that the claim for service connection for TMJ 
syndrome is plausible, and therefore, well grounded.

However, this is not the type of well-grounded claim that is 
meritorious on its own, but rather one that may be capable of 
substantiation with further development of the medical 
evidence on remand.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The record does not contain sufficient evidence to 
decide this claim fairly, as discussed more fully below.  
Accordingly, further assistance is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107, and this 
claim is REMANDED for the development discussed below.


ORDER

The claim of entitlement to service connection for TMJ 
syndrome is well grounded, and, to that extent only, the 
appeal is granted. 



REMAND

In order to ensure that the Board has a complete record upon 
which to decide the appellant's claim for service connection 
for TMJ syndrome, additional evidentiary development is 
needed.

The veteran has reportedly been treated for TMJ syndrome by 
private doctors, including S.K. Rogers, D.M.D. and William 
Shriver, M.D.  These doctors' treatment records may be 
relevant to the veteran's claim and are necessary for a fair 
adjudication of his claim.  Therefore, an attempt to obtain 
these records is warranted.  

Since the veteran's claim is well grounded, a medical opinion 
as to the etiology of his TMJ syndrome would also be helpful.  

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Obtain from the veteran a list of 
treatment providers for his TMJ syndrome 
since his separation from service.  Obtain 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in any treatment he received at 
any VA Medical Centers (VAMCs) and from 
S.K. Rogers, D.M.D. and William Shriver, 
M.D.

With respect to the VAMCs, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. §  3.159(c).

2.  After obtaining as many of the above 
records as possible, afford the veteran an 
appropriate VA examination.  The examiner 
should be provided a copy of this remand 
and the veteran's entire claims folder.  
The examiner is asked to indicate that he 
or she has reviewed this material in its 
entirety.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
jaw/dental disorder, including any TMJ 
syndrome.  The examiner should also 
render an opinion as to the etiology of 
the veteran's TMJ syndrome, or any other 
jaw/dental disorder.  Specifically, is 
TMJ syndrome or any other jaw/dental 
disorder at least as likely as not 
related to any in-service disease or 
injury, i.e., the septoplasty performed 
in 1977, the automobile accident in 1989, 
or any decompression injury? 

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
for evaluation of the condition at issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws, regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination.  

5.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

Thereafter, the claim is to be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 



